DETAILED ACTION
This action is in response to the submission filed on 2/13/2019.  Claims 1-20 are presented for examination.  
	
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Objections
Claims 16-19 objected to because of the following informalities:  claims 16-19 refer to the method of claim 1, which should be the “The computer system of claim 15”.  Appropriate correction is required.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1-20 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea (mental process with pen and paper) without significantly more. The claim(s) recite(s) generating a floor plan. 
Regarding claim 1, the limitations of scanning a structure, generating a floor plan and generating labels on the floor plan, as drafted, is a process that, under its broadest reasonable 
This judicial exception is not integrated into a practical application. In particular, the claim only recites the additional elements of a graphical user interface which is recited at a high-level of generality (i.e., as a generic processor performing a generic computer function) such that it amounts no more than mere instructions to apply the exception using a generic computer component. Accordingly, these additional elements do not integrate the abstract idea into a practical application because it does not impose any meaningful limits on practicing the abstract idea. The claim is directed to an abstract idea.
The claim(s) does/do not include additional elements that are sufficient to amount to significantly more than the judicial exception. As discussed above with respect to integration of the abstract idea into a practical application, the additional elements of the graphical user interface amounts to no more than mere instructions to apply the exception using a generic computer component. Mere instructions to apply an exception using a generic computer component cannot provide an inventive concept. The claim is not patent eligible.
Claim 8 is similarly rejected as claim 1 above. In addition the claim recites the additional element of a computer program product which is recited at a high-level of generality (i.e., as a generic processor performing a generic computer function) such that it amounts no more than Accordingly, these additional elements do not integrate the abstract idea into a practical application because it does not impose any meaningful limits on practicing the abstract idea. The claim is directed to an abstract idea. The claim(s) does/do not include additional elements that are sufficient to amount to significantly more than the judicial exception. As discussed above with respect to integration of the abstract idea into a practical application, the additional elements of the graphical user interface amounts to no more than mere instructions to apply the exception using a generic computer component. Mere instructions to apply an exception using a generic computer component cannot provide an inventive concept. The claim is not patent eligible.
Claim 15 is similarly rejected as claim 1 above. In addition the claim recites the additional elements of a computing system comprising a memory and a processor which is recited at a high-level of generality (i.e., as a generic processor performing a generic computer function) such that it amounts no more than mere instructions to apply the exception using a generic computer component. Accordingly, these additional elements do not integrate the abstract idea into a practical application because it does not impose any meaningful limits on practicing the abstract idea. The claim is directed to an abstract idea. The claim(s) does/do not include additional elements that are sufficient to amount to significantly more than the judicial exception. As discussed above with respect to integration of the abstract idea into a practical application, the additional elements of the graphical user interface amounts to no more than mere instructions to apply the exception using a generic computer component. Mere instructions to apply an exception using a generic computer component cannot provide an inventive concept. The claim is not patent eligible.
Claims 2, 9 and 16 are further directed to the scanning, which as drafted, is a process that, under its broadest reasonable covers performance of a mental process with pen and paper, but for the recitation of generic computer components, with the insignificant extra-solution activity of scanning the structure. If a claim limitation, under its broadest reasonable interpretation, convers performance of mental process with pen and paper but for the recitation of generic computer components, then it falls within the “Mental Processes” grouping of abstract ideas. Accordingly, the claim recites an abstract idea.
Claims 3-7, 10-14 and 17-20 are further directed to the generating, displaying and rendering which as drafted, is a process that, under its broadest reasonable covers performance of a mental process with pen and paper, but for the recitation of generic computer components, with the insignificant extra-solution activity of scanning the structure. If a claim limitation, under its broadest reasonable interpretation, convers performance of mental process with pen and paper but for the recitation of generic computer components, then it falls within the “Mental Processes” grouping of abstract ideas. Accordingly, the claim recites an abstract idea.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-2, 8-9, and 15-16 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by “Automatic Generation of a Floor Plan from a 3D Scanned Model” (“Wilson”).
Regarding claims 1, 8 and 15, Wilson teaches:

A computer-implemented method for generating floor plans (Wilson: page 48, “3.3.2 Floor Plan Creation”) comprising:

scanning one or more portions of a structure (Wilson: “4.2.1 Data Acquisition”, page 63, “How well the system can scan an environment”; Abstract, “off-the-shelf (OTS) sensors and the processing of 3D modelled rooms captured with one of these sensors.”); 

generating, on a graphical user interface, a floor plan based upon, at least in part, the scanning of the one or more portions of the structure (Wilson: page 48, “3.3.2 Floor Plan Creation”); and 

generating, on the graphical user interface, one or more labels on the floor plan based upon, at least in part, the scanning of the one of more portions of the structure, thus generating a labeled floor plan (Wilson: page 2, “2D image with dimension labelling, i.e. a floor plan”; Figure 2.15: “ An example of 2D SLAM. The environment was captured using an automated
robot”).

Regarding claims 2, 9 and 16, Wilson teaches:
The computer-implemented method of claim 1, wherein scanning the one or more portions of the structure includes generating a plurality of images of the one or more portions of the structure via a camera system (Wilson: page 2, “2D image with dimension labelling, i.e. a floor plan”; Figure 2.15: “An example of 2D SLAM. The environment was captured using an automated robot”; page 17, “produce point clouds from stereo cameras”).


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the 

Claims 3, 10, and 17 are rejected under 35 U.S.C. 103 as being unpatentable over “Automatic Generation of a Floor Plan from a 3D Scanned Model” (“Wilson”), in view of “Indoor Positioning System using Magnetic Positioning and BLE beacons” (“Bramhe”).
Regarding claims 3, 10 and 17, Wilson does not teach but Bramhe does teach:
The computer-implemented method of claim 1, wherein generating the floor plan includes overlaying the floor plan on an aerial image of the structure (Bramhe: page 1034, “overlay the floor plan on Google Maps”).

Accordingly, it would have been obvious to one of ordinary skill in the art at the time the invention was effectively filed to have combined Wilson (directed to generating floor plans) and Bramhe (directed to overlaying an aerial image) and arrived at generating floor plans overlaid over an aerial image. One of ordinary skill in the art would have been motivated to make such a combination  “to locate objects or people inside a building using radio waves, magnetic fields, acoustic signals, or other sensory information collected by mobile devices” (Bramhe: Introduction).


Claim 4, 11 and 18 are rejected under 35 U.S.C. 103 as being unpatentable over “Automatic Generation of a Floor Plan from a 3D Scanned Model” (“Wilson”), in view of “A grid graph-based model for the analysis of 2D indoor spaces” (“Li”).
Regarding claims 4, 11, and 18, Wilson does not teach but Li does teach:
(Li: Fig. 4, “Free space represented by a grid graph”).

Accordingly, it would have been obvious to one of ordinary skill in the art at the time the invention was effectively filed to have combined Wilson (directed to generating floor plans) with Li (directed to overlaying a grid) and arrived at generating floor plans with an overlaid grid. One of ordinary skill in the art would have been motivated to make such a combination because “it combines structural and topological properties as well as implicitly taking into account the metric of space, this being often overlooked by most existing indoor space models. Several types of indoor space analysis are employed to illustrate the potential of the proposed model, such as route and diffusion analysis, centrality and topological analysis (Li: Abstract).

Claims 5-7, 12-14 and 19-20 are rejected under 35 U.S.C. 103 as being unpatentable over “Automatic Generation of a Floor Plan from a 3D Scanned Model” (“Wilson”) in view of “Traveling in the three-dimensional city: applications in route planning, accessibility assessment, location analysis and beyond” (“Thill”).
Regarding claims 5, 12, and 19, Wilson does not teach but Thill does teach:
The computer-implemented method of claim 1, wherein generating the floor plan includes generating and displaying, on the graphical user interface, a navigable three-dimensional model of the structure based upon, at least in part, the scanning of the one or more portions of the structure (Thill: Fig. 5, “3DCityNet’s GUI”).

Accordingly, it would have been obvious to one of ordinary skill in the art at the time the invention was effectively filed to have combined Wilson (directed to generating floor plans) with Thill (directed to a navigable three-dimensional model) and arrived at generating floor (Thill: Abstract).

Regarding claims 6, 13 and 20, Wilson does not teach but Thill does teach:
The computer-implemented method of claim 5, further comprising: 

displaying, on a first portion of the graphical user interface, the labeled floor plan while displaying the navigable three-dimensional model of the structure (Thill: Fig. 5, “3DCityNet’s GUI”).

Accordingly, it would have been obvious to one of ordinary skill in the art at the time the invention was effectively filed to have combined Wilson (directed to generating floor plans) with Thill (directed to a navigable three-dimensional model) and arrived at generating floor plans and a navigable three-dimensional model. One of ordinary skill in the art would have been motivated to make such a combination for “urban analytical functionalities, namely route planning, spatial accessibility assessment, and facility location planning” (Thill: Abstract).

Regarding claims 7 and 14, Wilson does not teach but Thill does teach:
The computer-implemented method of claim 6, further comprising: rendering, on the labeled floor plan, a viewing orientation indicator configured to dynamically indicate a user's viewing direction within the navigable three-dimensional model of the structure relative to the labeled floor plan (Thill: Fig. 5, “3DCityNet’s GUI”, zoom in and zoom out icons).

Accordingly, it would have been obvious to one of ordinary skill in the art at the time the invention was effectively filed to have combined Wilson (directed to generating floor plans) with Thill (directed to a navigable three-dimensional model) and arrived at generating floor (Thill: Abstract).


Additional References Cited
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure:	
"Space plan generator: Rapid generation & evaluation of floor plan design options to inform decision making": automatically generates hundreds of design options from inputs typically provided by an architect, including a site outline and program document with desired spaces, areas, quantities, and adjacencies to be satisfied. 
"Positioning and orientation in indoor environments using camera phones": study results demonstrate the possibility of overlaying information on camera phones for indoor environments
"Fast, automated, scalable generation of textured 3D models of indoor environments": methods to automatically generate 2D floor plans of scanned building environments by detecting walls and room separations. These floor plans can be used to generate simplified 3D meshes that remove furniture and other temporary objects.


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NITHYA J. MOLL whose telephone number is (571)270-1003.  The examiner can normally be reached on Monday-Friday 8:30am-6pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Rehana Perveen can be reached on (571) 272-3676.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.









/NITHYA J. MOLL/Examiner, Art Unit 2129


/REHANA PERVEEN/Supervisory Patent Examiner, Art Unit 2129